EMBRY, Justice.
This is an appeal from a judgment adverse to the plaintiffs below, Bertie Lee Martin and Jasper Daniel Martin. That judgment was entered upon a jury verdict in an action seeking damages for injuries suffered in an automobile accident.
The alleged errors asserted by the Martins are:
(1) The trial court erred by preventing the cross-examining party from asking a witness what he told' a third party, the witness’s wife, about the accident.
(2) The trial court erred by preventing the cross-examining party from showing bias of a witness who was indirectly connected to the insurance carrier of one of the parties.
After careful review of the record, we find no error on the part of the trial court in connection with the rulings about which appellants complain. The verdict of the jury is amply supported by the evidence. This appeal is totally without merit.
Therefore, the judgment is due to be and is hereby affirmed.
AFFIRMED.
TORBERT, C.J., and FAULKNER, AL-MON and ADAMS, JJ., concur.